Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument in pages 5-10, the applicant asserts that “amended independent claim 12 is patentable over Li, Kim, and Lee, whether considered alone or in combination. Independent claims 15 and 16 have been amended to recite substantially similar limitations to limitations (i) and (ii) of amended independent claim 12, and are patentable over the cited references for at least the reasons discussed above. Further, claim 13 depends directly from amended independent claim 12 and is patentable by virtue of its dependency therefrom. Accordingly, withdrawal of this rejection is respectfully requested.” Examiner respectively disagrees.
As indicated by fig. 1, par. 295, 296, 305, 306, 307, 315 of LI, the base station provides the transmission mode to the UE via higher layer signaling that based on the system bandwidth including the 20 MHz and 5 MHz. which would indicating “wherein the receiver receives signaling for configuring a set of bandwidth candidates for the bandwidth configured via higher layer signaling” and “and further receives downlink control information indicating the bandwidth configured among the set of bandwidth candidates” in par. 313, 315 of LI, and “wherein the processor controls at least one of the DL reception and the UL transmission on the bandwidth indicated on the downlink control information” in par. 295, 313, 319, 528, 529 with the exception of “receives information about a set of bandwidth candidates for the bandwidth configured to be cell specific; wherein the information indicating the bandwidth configured to be cell specific; wherein the information specifies the set of bandwidth candidates”.
As indicated by par. 131 of 137 of KIM with the support of the provisional, “the BS may set a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration and then inform the UE of the candidate set through the SIB or RRC signaling… In addition, the BS may inform the UE which location among the candidate locations PUCCHn is transmitted at through scheduling DCI or grant DCI,” and further supported by table 3 and par. 97, 123, of KIM, which suggesting the implementation in multiple channels are transmitted through Frequency Division Multiplexing (FDM) that there are multiple bandwidths or set of bandwidth candidates and using one of the bandwidth for PDCCH and PUCCH that is supported by the provisional app. 62308839 in page 5. Therefore, KIM teaches “receives information about a set of bandwidth candidates; wherein the information specifies the set of bandwidth candidates.” Therefore, LI in combination of KIM would indicating “a) bandwidth candidates provided by higher layer signaling and b) a specific bandwidth of the bandwidth candidates being provided by DCI”.

And further as indicated by LEE in par. 276, “…the band (or carrier/cell) 2 is set up according to the sub-band wise short TTI frame structure of the present invention, and the band 1 and 2 are carrier-aggregated with respect to a particular UE,” and as further indicated by Par. 330, “the eNB can add a cell having a legacy frame structure to the UE as an SCell through the RRC connection reconfiguration message” that including the cell identification with Dl-CarrierFreq as disclosed in par. 335, 337, which would indicating the specific bandwidth of the bandwidth candidates being provided by DCI.  
Therefore, one of ordinary skill in the art would able to combine LI, LEE, and KIM would disclose “downlink control information that indicates the bandwidth configured to be cell specific among the set of bandwidth candidates, and that a processor controls DL reception and/or UL transmission on the bandwidth indicated on the downlink control information as recited in limitations (i) and (ii) of amended independent claim 12, respectively.”
The combination of LI, LEE, and KIM would teach claim 12. 

The applicant further asserts in page 7 that “KimP is primarily not in the English language and a verified translation has not been provided by the Examiner.” Examiner respectively disagrees since as indicated by the office action sent out on 12/09/2021 includes the NPL attached indicating the provisional 62308839 specification of KIM et al.

	The rejection is maintained.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over LI et al. (US 20200146004 with continuation dated to 08/12/2015) in view of KIM et al. (US 20210195586 as supported by the provisional 62308839 filed on 03/15/2016) and LEE et al. (US 20170318564).

Regarding claims 12, 15, LI et al. (US 20200146004) teaches a terminal comprising: 
a receiver that receives first information about a transmission direction in a time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and 
a processor that controls at least one of DL reception and UL transmission based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264), 
wherein the receiver receives signaling for configuring a set of bandwidth candidates for the bandwidth configured via higher layer signaling (fig. 1, par. 295, 296, 305, 306, 307, 315, the base station may configure a downlink short-TTI data transmission mode or an uplink short-TTI data transmission mode for the terminal device according to a downlink system bandwidth…there are multiple TTI-based data transmission modes in a system, the base station needs to determine the available short-TTI data transmission resource…The available short-TTI data transmission resource may include a frequency-domain bandwidth; par. 301, 302, 315, 20 MHz and 5 MHz), and further receives downlink control information indicating the bandwidth configured among the set of bandwidth candidates (par. 313, 315, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 302, 349, 403), 
wherein the processor controls at least one of the DL reception and the UL transmission on the bandwidth indicated on the downlink control information (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval in the resource of multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 349, 403; short interval as less than 1ms as in par. 261-264).
However, LI does not teach receives information about a set of bandwidth candidates; wherein the information specifies the set of bandwidth candidates; 

But, KIM et al. (US 20210195586) in a similar or same field of endeavor teaches receives information about a set of bandwidth candidates (par. 123, 131, 137, the BS may set a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration and then inform the UE of the candidate set through the SIB or RRC signaling (supported in pages 5, 7, 8 of the provisional 62308839)); wherein the information specifies the set of bandwidth candidates (par. 123, 131, 137, a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration (supported in pages 5, 7, 8 of the provisional 62308839));
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of LI to inform UE of the bandwidth for UL/DL.
The motivation would have been to improve the bandwidth allocation through centralized controlling. 
However, LI does not explicitly teach a bandwidth configured to be cell specific; using cell specific information; 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 335, 349, 351, the eNB transmits information about a cell employing short TTI); cell specific information (par. 276, 335, 337, 349, 351, including cell ID in signaling);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI and KIM to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Regarding claim 13, LI teaches the terminal according to claim 12, wherein the second information includes information about a bandwidth corresponding to DL transmission and information about a bandwidth corresponding to UL transmission (par. 295, 319, 528, 529, the downlink or uplink transmission is using short or normal TTI based on system bandwidth is not greater than the specified bandwidth threshold is signaled to terminal device).
Regarding claim 16, LI et al. (US 20200146004) teaches a radio base station comprising: transmitter that transmits first information about a transmission direction in a given time unit and second information about a bandwidth (par. 305, 307, base station using higher layer signaling or physical layer signaling to signal the terminal that uplink data transmission or downlink data transmission using the short-TTI data transmission; par. 308, 309, higher layer signaling; par. 310, physical layer signaling); and processor that controls at least one of DL transmission and UL reception based on the first information and the second information (par. 295, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264),
wherein the transmitter transmits signaling for configuring a set of one or more bandwidth candidates for the bandwidth configured via higher layer signaling (fig. 1, par. 295, 296, 305, 306, 307, 315, the base station may configure a downlink short-TTI data transmission mode or an uplink short-TTI data transmission mode for the terminal device according to a downlink system bandwidth…there are multiple TTI-based data transmission modes in a system, the base station needs to determine the available short-TTI data transmission resource…The available short-TTI data transmission resource may include a frequency-domain bandwidth; par. 301, 302, 315, 20 MHz and 5 MHz), and further transmits downlink control information indicating the bandwidth configured among the set of bandwidth candidates (par. 313, 315, The base station sends information about the determined available short-TTI data transmission resource to the terminal device. For example, the base station sends higher layer signaling or physical layer signaling to the terminal device, and the higher layer signaling or the physical layer signaling indicates the available short-TTI data transmission resource, which the resource is a multiple of RBs of 20 and 5 MHz or set of bandwidth candidates, used for the short-TTI data transmission as indicated in par. 296, 297, 300, 301, 302, 349, 403), and 
wherein the processor controls at least one of the DL transmission and the UL reception on the bandwidth indicated on the downlink control information (par. 295, 313, 319, 528, 529, downlink or uplink based on the configuration of downlink and uplink scheduling with normal (1ms) or short interval; short interval as less than 1ms as in par. 261-264).
However, LI does not teach transmits information about a set of bandwidth candidates; wherein the information specifies the set of bandwidth candidates; 
But, KIM et al. (US 20210195586) in a similar or same field of endeavor teaches transmits information about a set of bandwidth candidates (par. 123, 131, 137, the BS may set a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration and then inform the UE of the candidate set through the SIB or RRC signaling (supported in pages 7, 8 of the provisional 62308839)); wherein the information specifies the set of bandwidth candidates (par. 123, 131, 137, a candidate set for the locations of the resources for transmission of PDCCHn and PUCCHn for each DL/UL configuration (supported in pages 7, 8 of the provisional 62308839));
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by KIM in the system of LI to inform UE of the bandwidth for UL/DL.
The motivation would have been to improve the bandwidth allocation through centralized controlling. 
However, LI does not explicitly teach a bandwidth configured to be cell specific; using cell specific information; 
But, LEE et al. (US 20170318564) in a similar or same field of endeavor teaches a bandwidth configured to be cell specific (par. 276, 349, 351, the eNB transmits information about a cell employing short TTI); cell specific information (par. 276, 337, 349, 351, including cell ID in signaling);
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEE in the system of LI and KIM to configure the bandwidth to be cell specific.
The motivation would have been to adapt to different environments and making the system more scalable. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        06/02/2022